Filed by The Stanley Works Pursuant to Rule425 under the Securities Act of 1933 and deemed filed pursuant to Rule14a-12 under the Securities Exchange Act of 1934 Subject Company: The Black & Decker Corporation Commission File No.: 1-01553 February 11, 2010 Integration Update—Transcript of interview with Tony Milando and Brett Bontrager Tim: It is my pleasure to introduce Tony Milando and Brett Bontrager, who are co-leading the integration of Stanley and Black & Decker and who have agreed to answer a few questions from employees here today.Tony I am going to start with you and ask you if you wouldn’t mind filling us in on the 2010 management meeting, which, for the first time, included leaders from Black & Decker. Tony: Yeah, we had a great meeting in Florida about two weeks ago. We heard from all the leaders from both Stanley and Black & Decker.We talked about each others’ businesses, learned more about each others’ businesses and that there was a tremendous amount of opportunity. As we know from the original premise of the merger, we found there was not a lot of overlap between our businesses and we really see there is a lot of opportunity to bring our two businesses together. Brett:We also had an opportunity to talk about the Stanley Fulfillment Systems and share some of our success stories at Stanley with our new Black & Decker friends.We talked about complexity reduction and all the tenets of SFS which will help us with the integration going forward. Tony:We also did a cultural survey that many of you participated in.Well over 800 employees were sent the survey. I think we got about an 85% response rate on that and what it told us was what we thought initially.Our cultures aren’t very dissimilar.In fact, they are more similar than they are dissimilar.Things like our proud heritage, our innovative spirit, our values around employees, were all very similar as we saw the results of that survey come forward. Tim:As you know, we laid out the high level org structure of the combined company last week. We’ve gotten similar questions from employees from both companies.One being,“Can you tell us what this really means or why this structure is laid out the way it is?”And can you follow that up with, “What are the next steps?” Tony:Well, this is really the first step in us operating as one company. We laid out the structure in a way that mirrors our end users and our end markets. We’ve really done this collectively to put in place the right organization structure that has at its helm, the leaders of industry that is going to be an organization that hopefully we’re going to be proud of as we move forward. Brett:Let us talk through the structure for a minute: ● At an extremely high level, the company will be broken into three big buckets: CDIY, Security and Industrial. ● At CDIY will be all the product groups associated with that end market, including both Consumer and Professional Power Tools & Accessories. The business will be headquartered in Towson, Maryland. ● The Security Segment is comprised of two platforms – Mechanical Security, which includes Access Doors, Mechanical Access and Residential hardware. Under this platform Stanley’s Hardware business will combine with Black & Decker’s Hardware and Home Improvement business The Mechanical Access Solutions platform will continue to be based out of Indianapolis, IN. ● Convergent, or Electronic Security Solutions is our security monitoring and systems integration business, which delivers leading edge security and security monitoring solutions to some of the world’s largest customers. This segment is globally diversified, is one of the world’s largest security monitoring companies, with a security monitoring and call centers in the U.S., France, and soon to be in the UK and operates under different brands such as Stanley Security solutions, and Sonitrol, which delivers audio verification technology that gives our security business a distinct competitive advantage. The CSS business will continue to be based out of Noblesville, IN. ● Both CSS and MAS fall under the Security Segment. ● Industrial & Automotive Repair consists of several businesses that are serving the industrial production and automotive assembly and repair markets. This includes well known industry brands like Mac Tools in the U.S. and Facom in Europe, as well as powerful brands with customers in government, aviation, military, and transportation. ● IAR falls under the Industrial segment, and is joined by Engineered Fastening Systems, a new growth platform formed by the combination of Emhart Teknologies and the Stanley Assembly Technologies business. ● And Infrastructure Solutions, which consists largely of Stanley’s hydraulic tools and shears business, completes the Industrial Segment of the combined company. We promise, what seems complicated today will become clear as we go forward.And, we will communicate often to make sure we have an appropriate level of transparency with our organization plans going forward.I also want to thank everyone for their help putting the structure together as it has taken efforts from a lot of people and I think we have put a strong organization together for the future. Tim: Tony, I will ask you to follow up on the second question that a lot of employees have been asking and that is, “What are the next steps in defining the next level of the organization?” Tony:Well, as you know and as we have previously communicated, we have a full slate of business leaders running integration teams both from Black & Decker and Stanley. In addition to looking at how we optimize our processes as we bring these two companies together, they have been hard at work developing the organizational structure.Now with the overall business structure, the day one structure we talked about earlier coming together and being announced last week, we are now in a position to develop the detailed structure underneath that, and also be in a position to talk more about that and announce that after we close the transaction. Tim:That brings me to the last question that is on our employees minds.Brett, can you define where we are in the integration process and the hurdles we have gone through and what we need to do in order to make sure the transaction closes? Brett:Sure, we’ve come a long way in the integration since the announcement back in November.
